EXHIBIT 10.1

MERCANTILE BANK CORPORATION/MERCANTILE BANK OF MICHIGAN

2013 MERCANTILE EXECUTIVE OFFICER BONUS PLAN

 

1. Purpose of this Plan

This 2013 Mercantile Executive Officer Bonus Plan (this “Plan”) is designed to
reflect that the directors of Mercantile Bank Corporation (the “Company”) and
Mercantile Bank of Michigan (the “Bank”) believe that the Company’s shareholders
are willing to share financially in operating results that exceed certain
specific financial metrics.

The purpose of this Plan is to:

 

  •  

Promote the growth, profitability and expense control necessary to accomplish
corporate strategic long-term plans;

 

  •  

Encourage superior results by providing a meaningful incentive; and

 

  •  

Support teamwork among employees.

 

2. Eligibility

Michael H. Price, Robert B. Kaminski, Jr. and Charles E. Christmas (the
“Executive Officers,” and each an “Executive Officer”) are included in this
Plan. The following provisions (a) – (d) set forth circumstances where an
Executive Officer will, or will not, be eligible for a bonus payout, or where an
unpaid bonus award will be cancelled:

(a) An Executive Officer must be an active employee as of December 31, 2013 to
be eligible to receive a bonus payout.

(b) An Executive Officer that is out on medical leave as of December 31, 2013
will be eligible to receive a bonus award.

(c) An Executive Officer that is suspended with or without pay or is on final
written warning as of December 31, 2013 will not be eligible to receive a bonus
award.

(d) If an Executive Officer terminates his or her employment with the Bank
during 2013, any unpaid bonus award for the Executive Officer is cancelled.

 

1



--------------------------------------------------------------------------------

Notwithstanding any of the provisions (a), (b), (c) or (d) above, no such
provision shall adversely affect an Executive Officer’s eligibility for, or
right to receive, any bonus award, if during 2013, or during the first four
months of 2014 pursuant to a notice given in 2013, such Executive Officer’s
employment terminates under one or more circumstances set forth in Section 8.5
or 9 of the Employment Agreement made as of the 18th day of October 2001 between
the Executive Officer, the Company and the Bank, as amended (a “Special
Termination”).

 

3. Performance Goal and Bonus Awards

Bonus awards will be paid from the Executive Bonus Pool as defined in this Plan.

If bonuses from the Bank-Wide Goal Pool under the Mercantile Bank
Corporation/Mercantile Bank of Michigan 2013 Mercantile Bonus Plan (the “Non-NEO
Bonus Plan”) are paid at less than the Maximum Bank-Wide Bonus Pool (as defined
in the Non-NEO Bonus Plan), then no bonuses will be paid from the Executive
Bonus Pool under this Plan. The maximum amount that can be paid from the
Executive Bonus Pool under this Plan is $206,800.

The Executive Bonus Pool, if any, is based on the achievement of targets under
the following 2013 Executive Bonus Metrics:

 

20%    Net loan growth 10%    Reduction in non-performing assets 10%   
Adjustments in loan portfolio composition 10%    Return on assets 10%    Return
on equity 10%    Net interest income 10%    Net interest margin 10%   
Efficiency ratio 10%    Wholesale funds

The specific targets for each metric will be established by the Compensation
Committee.

Each individual target must be met or exceeded in order for the percentage
associated with that metric to be credited toward the Executive Bonus Pool. The
accumulated percentage for each individual target attained will be applied to
the maximum Executive Bonus Pool amount of $206,800 to determine the total
amount of the Executive Bonus Pool to be awarded. For example, if the first four
factors are attained and the next five factors are not attained, the Executive
Bonus Pool under this Plan would be $206,800 x 50% = $103,400.

 

2



--------------------------------------------------------------------------------

The Executive Bonus Pool will be paid to each Executive Officer pro rata based
on a uniform percentage of the Executive Officer’s 2013 salary (not to exceed
20% of each Executive Officer’s 2013 salary.)

 

4. Clawback Provision

Payouts made under this Plan are subject to recovery or clawback, and an
Executive Officer receiving a payout will be required to promptly return the
monies (or any portion of the monies requested by the Company) in each of the
following circumstances:

 

  •  

if it is determined that the Executive Officer was engaging in an activity
during 2013 that would have resulted in the employee being suspended without
pay, placed on final written warning or terminated on or before December 31,
2013, and no Special Termination of the Executive Officer is involved.

 

  •  

If the payout is based on materially inaccurate financial statements (which
includes, but is not limited to statements of earnings, revenues, or gains) or
any other materially inaccurate performance metric criteria, including net
income.

 

  •  

If the payout is required to be returned pursuant to a policy adopted by the
Company regarding clawback in order to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or any stock exchange or other rule adopted
pursuant to that Act.

In the event that the Company or Bank demands recovery or clawback of any payout
(or portion of any payout), and the Executive Officer who received the payout
does not promptly return the payout (or demanded portion of the payout) to the
Company or the Bank, the Executive Officer shall be required to pay to the
Company or the Bank, immediately upon demand, all expenses, including reasonable
attorneys’ fees, incurred to recover the payout (or demanded portion of the
payout), unless the Executive Officer establishes in an appropriate legal
proceeding that he or she had no obligation under this Section of this Plan to
return the payout (or demanded portion of the payout). Executive Officers, as a
condition to receiving a payout under this Plan, may be required to agree in
writing to the terms of this Section.

 

5. Timing of Bonus Payouts

Bonus awards that are earned under this Plan for 2013 will be paid to eligible
Executive Officers on or before March 15, 2014.

 

3



--------------------------------------------------------------------------------

6. Plan Administration

The Board of Directors of the Bank and the Company’s Compensation Committee, or
if the Board of Directors of the Bank so designates, another committee of the
Board of Directors of the Company or the Bank (each, an “Administrator”), will
each have the authority to administer and interpret this Plan, and approve or
determine the amounts to be distributed under this Plan as bonus awards, in its
sole discretion. Any interpretation or construction of this Plan or approval or
determination of bonus awards by an Administrator, will be final and binding on
the Company, the Bank and their respective subsidiaries, all employees and past
employees of any of them, their heirs, successors and assigns. No member of the
Board of Directors of the Bank or the Company, or any of their affiliates, or
any committee of the Board of Directors of the Bank, the Company, or any
affiliate, will be liable for any action or determination made in good faith
regarding this Plan or any bonus award.

 

7. No Right to Employment

This Plan does not give any Executive Officer any right to continued employment,
or limit in any way the right of the Bank or any affiliated company to terminate
his employment at any time.

 

8. Withholding of Taxes

The Bank and any affiliated company will have the right to deduct from any
payment to be made pursuant to this Plan any Federal, state or local taxes
required by law to be withheld. It is contemplated that substantially all
payments that are made under this Plan will be made by the Bank or one of its
subsidiaries, and not by the Company.

 

9. Amendment of this Plan

This Plan may be amended from time to time by the Board of Directors of the
Bank, without the consent of any Executive Officer or past Executive Officer,
(a) to the extent required to comply with applicable law; (b) to make reasonable
adjustments for any acquisition or sale of a business or branch, merger,
reorganization, or restructuring, change in accounting principles or their
application, or special charges or extraordinary items, that materially affect
the Company or any of its consolidated subsidiaries; (c) to make any changes
that do not materially and adversely affect the bonus award payable to any
eligible employee; (d) to expand the Executive Officers or other employees who
are eligible to receive a bonus from the amounts available for bonuses under
this Plan; or (e) to make any other changes that the Board of Directors of the
Bank, in its sole discretion, deems appropriate, even if such changes materially
and adversely affect, or eliminate, the bonus award payable to any Executive
Officer or past Executive Officer; provided that, after a Special Termination or
notice that will result in

 

4



--------------------------------------------------------------------------------

a Special Termination, no amendment made under provision (d) or (e) of this
paragraph above shall adversely affect either Executive Officer’s rights under
this Plan. To the extent required to comply with applicable stock exchange
rules, any amendment to this Plan shall be submitted to the Company’s
Compensation Committee for a recommendation or approval.

 

10. Governing Law

The validity, construction and interpretation of this Plan will be determined in
accordance with the laws of the State of Michigan.

 

11. Effective Date

This Plan was approved by the Boards of Directors of the Company and the Bank on
May 23, 2013, and is effective as of January 1, 2013.

 

5